Citation Nr: 0728100	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for kidney failure due to 
exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to December 
1961.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2006.  A 
transcript of that hearing is associated with the claims 
file.

In March 2007 and August 2007, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2006).

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The record indicates that the veteran served overseas in the 
Korean War and was attached to a unit located in the Marshall 
Islands on Eniwetok Island in the South Pacific between 1952 
and 1954.  In his appeal, the veteran contends that he was 
stationed in close proximity to the explosion of two hydrogen 
bombs, the first being detonated on November 1, 1952, and the 
second being detonated as part of Operation Castle in the 
spring of 1954.  On a Radiation Risk Activity Information 
Sheet, submitted in November 2004, the veteran identifies his 
unit as the 4931st Test Support Group, that he was on standby 
on a runway in the South Pacific at the time of the nuclear 
testing, and that he was 20 miles away from each of the two 
explosions when they occurred.  The veteran now contends that 
this exposure to radiation in service has caused his kidney 
failure, which began in 1999 and continues to the present 
day.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
as well as an explanation of the type of evidence that is 
needed to establish a disability rating and effective date.  
Id.  The veteran has not received this required notice, and 
he must receive it before the deciding of these claims.

The Board notes that the veteran's service medical records 
(SMRs) are not available.  The National Personnel Records 
Center (NPRC) has indicated that they were destroyed in the 
fire at that records storage facility in 1973.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
service medical records and, given the responses from the 
NPRC, that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where SMRs are 
unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).

In the absence of SMRs, the RO should obtain the veteran's 
service personnel records or unit histories in order to 
verify the nature, location, and duration of the veteran's 
service in the Marshall Islands.
The claims file contains a letter from the Social Security 
Administration (SSA) that provides information about the 
veteran's SSA disability benefits.  Records from the SSA have 
not yet been requested.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight to 
such evidence in determining whether to award disability 
compensation benefits).

To consider the veteran's service connection claim based on 
exposure to ionizing radiation, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
in service; (2) he subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within a 
period specified by the regulations.  38 C.F.R. § 3.311(b).  
If any of the foregoing three requirements has not been met, 
then service connection for a disease claimed as secondary to 
exposure to ionizing radiation cannot be granted under § 
3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).  Here, kidney failure is not an 
enumerated radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. 
§ 3.311(b)(2), VA shall nevertheless consider the claim under 
the preceding provisions provided that the claimant has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4) (2006).  In support of his claim, the veteran has 
submitted a letter from his private physician, Dr. J.J.G., 
which states the following: "The veteran's kidney condition 
is as likely as not, caused by exposure to radiation during 
testing in the Marshall Islands."  This statement from a 
medical professional suggests that the veteran's kidney 
condition may be a radiogenic disease.  However, it is 
necessary to collect more information from Dr. J.J.G. in 
order to ensure that this doctor's statement was based upon 
competent scientific or medical evidence as required under 38 
C.F.R. § 3.311(b)(4).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.

If it can be ascertained that the veteran's kidney failure is 
a radiogenic disease that was caused by exposure to ionizing 
radiation in service, then an assessment should be made as to 
the size and nature of the radiation dose or doses.  38 
C.F.R. 
§ 3.311(a)(1) (2006).  For claims involving veterans who 
participated in atmospheric weapons testing, dose data will 
be requested from the Department of Defense.  38 C.F.R. § 
3.311(2).  This data will then be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Obtain the veteran's service personnel 
records or unit histories in order to 
verify the nature, location, and 
duration of the veteran's service in 
the Marshall Islands.

3.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

4.	After securing any necessary 
authorizations from the veteran, the RO 
should obtain all available records 
reflecting the veteran's medical 
treatment by Dr. J.J.G. from Alleghany 
Medical Services, P.C., especially 
those relied upon for the conclusion 
regarding the etiology of the veteran's 
renal failure.  Dr. G. should be asked 
to identify which medical records (or 
other documents) were used to formulate 
his March 2005 medical opinion.  All 
indicated records should be associated 
with the claims folder.

5.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should develop the 
claim for service connection for the 
veteran's kidney failure in accordance 
with the provisions of 38 C.F.R. § 
3.311.  This includes seeking a dose 
assessment from the Defense Threat 
Reduction Agency's Nuclear Test 
Personnel Review Program and referring 
the claim to the VA's Under Secretary 
for Benefits for appropriate 
consideration.

6.	After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, then 
the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

